VALHI DECLARES QUARTERLY DIVIDEND DALLAS, TEXAS November 5, 2010 Valhi, Inc. (NYSE: VHI) announced today that its board of directors has declared a regular quarterly dividend of ten cents ($0.10) per share on its common stock, payable on December 31, 2010 to stockholders of record at the close of business on December 10, 2010. Valhi, Inc. is engaged in the titanium dioxide products, component products (security products, furniture components and performance marine components) and waste management industries. * *
